                                                STATE OF NEW YORK
                                          OFFICE OF THE ATTORNEY GENERAL

LETITA JAMES                                                                                       DIVISION OF REGIONAL OFFICES
ATTORNEY GENERAL                                                                                               ROCHESTER REGIONAL OFFICE



                                                          July 6, 2021



      Hon. Elizabeth Wolford
      United States District Judge, WDNY
      100 State Street
      Rochester, New York 14614

                        Re:      Matagrano v. Levitt, 21-CV-6415


      Dear Judge Wolford:

              I was assigned this case late last week and have not yet had a chance to review
      the file or speak with most of my clients. A review of PACER indicated that responses
      are due today. I have contacted opposing counsel and she has graciously agreed to my
      request to extend the deadline to file an answer or responsive motion by 30 days. I
      respectfully ask the Court to extend the deadline to respond to the Complaint for the
      served Defendants to August 6, 2021.

                                                             Very truly yours,


                                                             s/ Hillel Deutsch
                                                             HILLEL DEUTSCH
                                                             Assistant Attorney General

      SO ORDERED

      __________________________
      Hon. Elizabeth A. Wolford
      Dated: July 6, 2021

      HD:cs
      cc: Amy Agnew, Esq.




                   144 Exchange Boulevard, Suite 200, Rochester, N.Y. 14614 ● (585) 546-7430 ● Fax: (585) 546-7514
